Citation Nr: 1454429	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to July 1983, and December 1990 to September 1991.  The Veteran also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for PTSD, to include depression and anxiety disorder.  

The Veteran requested a video hearing and appeared before the undersigned Veterans Law Judge (VLJ) on November 13, 2012.  A transcript of the hearing is associated with the claims file.  The VLJ granted 60 days to submit additional evidence in support of his claim.  Additional evidence consisting of VA treatment records was submitted, and the Veteran waived review of the evidence by the RO pursuant to 38 C.F.R. section 20.1304(c).  

The Board has reviewed the Veteran's physical claims file as well as the electronic file on the Virtual VA and VBMS systems to ensure a complete review of the evidence.


FINDING OF FACT

The evidence of record does not show that the Veteran has a psychiatric disability that was incurred in, as a result of, or aggravated by, active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claim for service connection, the Veteran was mailed a letter in September 2011, advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The September 2011 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VA also has a duty to assist a veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's STRs and pertinent VA treatment records. 

The Veteran was also provided a VA examination in January 2012.  The VA examiner considered all of the pertinent evidence of record, to include the entire claims file, personal statements and history, and provided rationale for the opinion stated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). The Board finds that the VA examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4). 

As part of its duty to assist, the law imposes certain obligations on those who preside over hearings.  The Court of Claims for Veterans Appeals (Court) has held that 38 C.F.R. section 3.103(c)(2) requires a presiding official to fulfill two duties: (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the November 13, 2012 Board hearing, the Veteran was assisted by an accredited representative, and the VLJ specifically addressed the criteria for service connection by asking questions regarding the in-service events, treatment since service, and current medical status.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the hearing official complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and any error in notice provided during the hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time following service, including psychoses. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2014).  In this case there is no evidence to suggest that the Veteran's claimed psychiatric disorders, to include anxiety, depression, PTSD, constitute psychoses.  As such, the claimed psychiatric disorders are not "chronic diseases" listed under 38 C.F.R. section 3.309(a) (2013). Therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  The stressor may be established by evidence the Veteran engaged in combat, or if not, evidence corroborating the Veteran's statement of the claimed stressor. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f)(2014); West v. Brown, 7 Vet. App. 70, 76 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
III. Analysis

The Veteran is seeking service connection for acquired PTSD, anxiety and depression, to include sleep disturbances, which he believes are due to his experiences in the Gulf War as a petroleum supply specialist while in the Army National Guard.  

The Veteran's STRs were reviewed and contained no evidence or reports of mental health disorders.  In a report of medical history dated April 1, 1991, the Veteran specifically indicated he did not at that time or at any time in the past experience depression or excessive worry.  

VA health care clinical records from April 2011 to September 2011 as contained in the file were reviewed.  His records indicate that the Veteran was diagnosed with depression and alcohol abuse during this time.  His PTSD screen was negative.  VA treatment records also indicate the Veteran is currently treated for a insomnia, a sleep disorder, which is considered a symptom associated with his mental health claim.  Under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), sleep disturbances are considered one impairment of many for mental disorders.  Under VA regulations, diagnoses of mental disorder must conform the DSM-IV.  See 38 C.F.R. §§  4.125(a), 4.130 (2014).  Moreover, insomnia is not designated under VA regulations as a stand-alone mental disorder that may be rated; rather, sleep impairment is among the symptoms referenced in the diagnostic criteria for rating mental disorders.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The Veteran reported during VA treatment that his sleep difficulties began in service due to sleep deprivation, and have continued for the past 10 years.  
 
In January 2012, the Veteran received a VA examination to evaluate his psychiatric symptoms.  The examination report indicated review of the claims file and VA medical records, and recounted the Veteran's reported symptoms and history.  The Veteran met the stressor event criteria based on fear of hostile military or terrorist activity.  Although he displayed some symptoms of PTSD, including chronic sleep impairment, he did not meet the full criteria for a diagnosis of PTSD under the DSM-IV criteria. 38 C.F.R. § 3.304(f).  He also was not diagnosed with anxiety disorder.  However, he was diagnosed with mild depressed mood disorder and mild alcohol abuse.  The VA examiner concluded that the Veteran's symptoms were less likely than not incurred in or caused by the in-service events, and indicated that the Veteran's mental health symptoms began in 2007, following his divorce.  She further noted that the Veteran's psychiatric symptoms were mild, and he did not have a significant history of psychiatric disorders during or after military service other than chronic alcohol abuse.  She noted the Veteran's mood and symptoms improved during treatment in 2011, and continued to improve in spite of the Veteran's very poor compliance with treatment.  The Veteran's alcohol abuse was evident prior to military service, was not aggravated during service as noted by less drinking, and the Veteran was considered capable of maintaining sobriety if motivated.  The Veteran also did not consider his alcohol abuse a serious problem.

The Veteran offered statements in support of his claim indicating that the VA examination did not reflect his true struggles with his mental health issues and that he had taught himself how to deal with the symptoms.  In a statement dated September 2011, he indicated that during the Gulf War, he spent significant hours awake, driving to refuel tanks, and functioned on very little sleep.  At that time, he witnessed a lot of death and narrowly escaped being blown up by an antitank mine.  Shortly upon return, he began drinking and overdosed on sleeping pills.  In November 2012, during his Board hearing, the Veteran testified to having sleep problems ever since service, staying up extended periods of time and not being able to remain asleep.

With respect to lay evidence, the Veteran is generally competent to report when symptoms first manifested.  However, once evidence is determined to be competent, the Board must determine whether such evidence is credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been submitted.  Layno v. Brown, 6 Vet. App. 465 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  

In this case, the Veteran is considered competent to report what he has experienced and when, but is not qualified to draw the medical conclusion that his current mental health symptoms are attributable to his time in service.  Other than his statements, the Veteran has offered no competent or credible lay or medical evidence to substantiate his assertions.  His statements, without more, lack probative value and cannot serve as a basis for service connection.

There is an indication from the hearing transcript that the Veteran intended to submit additional pertinent evidence from a treating psychologist at Hardin County Memorial Hospital.  However, those records have not been submitted as evidence and are not considered in this opinion.  While the Board acknowledges that it has a duty to assist the Veteran in developing his claim, the duty to assist is not a one-way street.  As noted in the beginning of this opinion, the VA met its duty to assist.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As previously noted, the Veteran must have a current diagnosis of a disorder to tie to service for a claim of service connection to be evaluated.  The only competent and credible medical evidence presented in this case are the VA treatment records and VA examiner's opinion, which indicate the Veteran does not have a current diagnosis of PTSD or anxiety.  While the Veteran currently has a diagnosis of depressed mood, the VA examiner opined it was unrelated to service.  As the Veteran's current insomnia may be considered a symptom of the diagnosed psychiatric disability, the Board reiterates that the diagnosed psychiatric disability has been found to be unrelated to service.  As such, there is no basis to award service connection for any sleep disturbance, including insomnia.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against finding that the Veteran has a current diagnosis of PTSD or anxiety, or that his depressed mood began service or was otherwise related to service.  Thus, entitlement to service connection for an acquired psychiatric disorder is not warranted at this time.  Should the Veteran wish to submit new and material evidence to reopen his claim, he is encouraged to do so.  As it stands, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).  







							[CONTINUED ON NEXT PAGE]
ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


